Exhibit 10.1

 

[PARK PLACE ENTERTAINMENT(R) LETTERHEAD]

 

Dated as of March 24, 2003

 

Mr. Harry C. Hagerty, III

Park Place Entertainment Corporation

Park Place and the Boardwalk

Atlantic City, New Jersey 08401

 

Re:          Amendment of Employment Agreement Dated March 14, 2002

 

Dear Harry:

 

In consideration of the terms and conditions contained in the referenced
Employment Agreement (the “Employment Agreement”), Park Place Entertainment
Corporation (the “Company” and/or “Employer”) and you hereby amend said
Employment Agreement as follows:

 

Paragraph 3A - Compensation: Effective as of March 24, 2003, your annual salary
shall be adjusted to $750,000 for each twelve month period through the remainder
of the Term of your Employment Agreement with the Company.  During the Term, the
Base Salary shall be reviewed for possible increase annually in accordance with
the Company’s then applicable merit policies, although any determination to
increase the Base Salary shall be within the Company in its sole discretion.

 

All other terms and conditions of the referenced agreement shall remain
unchanged.

 

Very truly yours,

 

 

/s/ Wallace R. Barr

 

Wallace R. Barr, President and

Chief Executive Officer

 

Agreed to:

 

/s/ Harry C. Hagerty, III

 

Harry C. Hagerty, III

 

Dated:

  6/16/03

 

 

--------------------------------------------------------------------------------